            Case 3:20-cv-05172-MAT Document 5 Filed 02/26/20 Page 1 of 1
                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
                                        OFFICE OF THE CLERK
                                             AT TACOMA



WILLIAM M. MCCOOL
CLERK OF COURT
1717 PACIFIC AVE.
ROOM 3100
TACOMA, WA 98402

February 26, 2020

BLAIR ET AL V. UNITED STATES OF AMERICA
Case # 3:20−cv−05172−MAT

The court has received your case documents and has identified the following items to be addressed.
Please note: Any underlined points of reference below will contain a link to the source materials.

           Improper Signature − Attorney, Party, or Pro Se Litigant
           The document as filed was not properly signed by Salvador A Muniga. Signatures must be in
           accordance with FRCP 11 and LCR 83.2, and must comply with Section III(L) of the
           Electronic Filing Procedures. Please file a corrected signature page by 3/11/2020 using the
           event "Praecipe to Attach Document" under the "Other Documents" category and relate it
           back to the original filing. If you are a Pro Se party not registered to e−file, your document(s)
           must contain a physical signature and be resubmitted for filing to the Clerk.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
